Title: To Alexander Hamilton from Ebenezer Stevens, 26 November 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


          
            Major Genl Hamilton
            Sir
            New York 26 Novr. 1799
          
          In Answer to Your favor of 25th. Inst. I would observe that the cloathing was put on board of an Albany Sloop, the 21st. Inst. and directed to Care of Dr Henshaw Esqr. of that place, whom I advised on receipt thereof to forward them to Elisha Paine Esqr. Bennington, Vermont, with directions for him to deliver them to Major Buel of 2nd. Regimt. Infantry, of recruiting Service.
          The late sickness occasioned it difficult to procure a sufficient number of Taylors to make up the Coats and Vests, I have the whole compliment completed, also for the 3rd. Regimt. and only wait an opportunity to Send them to their respective places of destination.
          I am Sir with respect Your Hble St.
          
            Ebnr Stevens.
          
        